Order denying petitioners’ application for a peremptory order of mandamus requiring the board of elections of the city of New York to place petitioners’ names upon the official ballot for the party position of county committeemen in the one hundred and first election district of the fourth Assembly district of the county of Queens,.city of New York, unanimously affirmed, as a matter of law and not in the exercise of discretion. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.